Case 2:18-cv-10207-PDB-MKM ECF No. 48 filed 05/18/20       PageID.420    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JOHNNY STANLEY,

            Plaintiff,                             Case No. 18-cv-10207

v.                                                 Paul D. Borman
                                                   United States District Judge
BEVERLY HAYNES-LOVE, et al.,

          Defendants.
_______________________________/

ORDER TRANSFERRING PLAINTIFF’S MOTION FOR AN EXTENSION
OF TIME [ ECF NO. 47] TO THE COURT OF APPEALS FOR THE SIXTH
                           CIRCUIT

      This is a closed prisoner civil rights case. On August 21, 2019, the Court

adopted the Magistrate Judge’s Report and Recommendation, granted the

defendants’ motion for summary judgment, and dismissed this case in its entirety.

(ECF Nos. 41 and 42.) On September 17, 2019, Plaintiff filed a notice of appeal.

(ECF No. 43.) He subsequently applied for leave to proceed without prepayment of

the appellate filing fee (ECF No. 45), and on November 7, 2019, this Court denied

his application. (ECF No. 46.)

      Plaintiff then applied to the United States Court of Appeals for permission to

proceed in forma pauperis (IFP) on appeal. The Sixth Circuit denied Plaintiff’s IFP

motion and directed him to pay the appellate filing fee to the District Court within
Case 2:18-cv-10207-PDB-MKM ECF No. 48 filed 05/18/20          PageID.421     Page 2 of 2




thirty days of the Sixth Circuit’s order. See Stanley v. Haynes-Love, et al., No. 19-

2095 (6th Cir. Feb. 26, 2020). Plaintiff tendered a motion for reconsideration of the

Sixth Circuit’s order, but the Sixth Circuit declined to accept the motion because it

was untimely. Stanley v. Haynes-Love, et al., No. 19-2095 (6th Cir. Apr. 22, 2020).

      Now before this Court is Plaintiff’s motion for an extension of time to pay the

appellate filing fee. (ECF No. 47.) Although the appellate filing fee must be paid to

the Clerk of this Court, the status of the filing fee is a matter under consideration in

the Court of Appeals. Thus, Plaintiff should have filed his motion for extension of

time in the Sixth Circuit Court of Appeals. To expedite appellate review of Plaintiff’s

motion, the Court orders the Clerk of Court to transfer Plaintiff’s motion for

extension of time to the United States Court of Appeals for the Sixth Circuit for

filing in appellate case number 19-2095.

IT IS SO ORDERED.

                                        s/Paul D. Borman
                                        Paul D. Borman
                                        United States District Judge

Dated: May 18, 2020




                                           2
